NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHAUNTAE TAYLOR,                                No. 20-16836

                Plaintiff-Appellant,            D.C. No. 1:19-cv-00068-AWI-BAM

 v.
                                                MEMORANDUM*
JIMINEZ, Sergeant at Kern Valley State
Prison; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      California state prisoner Shauntae Taylor appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging excessive force

and deliberate indifference to his serious medical needs. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo the district court’s dismissal under 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We reverse

and remand.

      The district court dismissed Taylor’s excessive force claim for failure to

state a claim. However, Taylor alleged that defendants acted with malice when

inflicting unnecessary injury and harm through the use of excessive force,

including deploying a grenade inside his cell and seriously beating him without

provocation. These allegations are sufficient to state a claim. See Hudson v.

McMillian, 503 U.S. 1, 5-7 (1992) (explaining the elements of an excessive force

claim in the prison context); Byrd v. Phoenix Police Dep’t, 885 F.3d 639, 642-43

(9th Cir. 2018) (plaintiff’s allegation that defendants “beat the crap out of [him]”

was sufficient to state an excessive force claim).

      The district court dismissed Taylor’s deliberate indifference claim for failure

to state a claim. However, Taylor alleged that defendants acted with deliberate

indifference to his serious medical needs by failing to treat his swollen left eye

following a physical altercation with defendants. Liberally construed, these

allegations “are sufficient to warrant ordering [defendants] to file an answer.”

Wilhelm v. Rotman, 680 F.3d 1113, 1116 (9th Cir. 2012); Toguchi v. Chung, 391

F.3d 1051, 1057-60 (9th Cir. 2004) (deliberate indifference standard).

      We do not consider documents and facts not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).


                                          2                                     20-16836
      Taylor’s request for appointment of counsel, set forth in the opening brief, is

denied.

      REVERSED and REMANDED.




                                         3                                    20-16836